Case 1:18-cr-20136-FAM Document 62 Entered on FLSD Docket 11/05/2018 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO .18-20136-CR-M O RENO

U NITED STA TES O F A M E RIC A ,

              Plaintiff,
V S.
                                          CHANGE OF PLEA M INUTES

LEW IS RICHARD BENNETT,

              Defendant.
                                     /
       O n Novem ber 5,2018 the above-named defendant appeared in person before tht

 H onorable FED ER IC O A .M O R ENO ,U nited States D istrict Judge,w ith counsel,D 'A rsey

 H oulihan,AFPD and Vanessa Chin,AFPD, counsel appointed by the Court, and said

 defendantstated in Open Courtthathe desiretow ithdraw hisplea ofnotguilty heretofore

 entered and desire to enter a plea ofguilty asto C ountO NE ofthe lnform ation.

        A fter the defendantw as duly sw orn,the Courtm ade inquiry asto guilt. The Court,

 being satisfied there w as a factualbasis for the plea.accepted the plea of guilty and found

 the defendantguilty ascharged.

        W hereupon:
        The C ourtpostponed sentencing untilJanuary 10,2019 at9:45 a.m .


 CourtReporter: BillRom anishin                   AU SA :KurtLunkenheim erœ m ily Rose

 D eputy C lerk:Shirlty C hristie                  IN TER PR ETER : N/A


  CourtT im e: 24 m inutes
